Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                          November 25 2013, 5:53 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

PATRICIA CARESS McMATH                           GREGORY F. ZOELLER
Marion County Public Defender Agency             Attorney General of Indiana
Indianapolis, Indiana
                                                 J.T. WHITEHEAD
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMES MATHIS,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
               vs.                               )        No. 49A02-1305-CR-399
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Shatrese Flowers, Commissioner
                             Cause No. 49F24-1211-FD-76150



                                      November 25, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                  CASE SUMMARY

       Appellant-Defendant James Mathis appeals the trial court’s decision to place him

with the Department of Correction (“DOC”) after he was thrice found to have violated

terms of his community corrections placement. Most recently, while on work release,

Mathis both violated conditions of an employment pass and failed to return to his

residential center. Mathis does not dispute that he committed these violations; rather, he

claims they were necessary under the circumstances. Finding no abuse of the trial court’s

discretion, we affirm.

                         FACTS AND PROCEDURAL HISTORY

       On November 27, 2012, Mathis pled guilty to Class D felony auto theft, receiving

stolen parts. Pursuant to a plea agreement with Appellee-Plaintiff the State of Indiana,

Mathis was sentenced to 545 days of home detention with the Marion County

Community Corrections Program (“Community Corrections”).               Seven days after

sentencing, Community Corrections filed a notice of violation against Mathis. A hearing

was held on December 11, 2012, during which Mathis admitted to three of four alleged

violations, and the trial court modified his placement to work release. Forty-three days

later, Community Corrections filed notice of a second violation. A hearing was held on

February 1, 2013, during which the trial court found Mathis to have violated conditions

of his work release. The court admonished Mathis that further violations would result in

his placement with the DOC but allowed him to remain on work release.

       Twenty-five days later, Community Corrections filed notice of a third violation,

which underlies the instant matter. The notice alleged that, on February 26, 2013, Mathis

                                            2
signed out of his residential center on an employment pass but did not report to work.

Mathis’s whereabouts were unknown, and he failed to return to his residential center that

night. A warrant for Mathis’s arrest was immediately issued, and he turned himself in to

police on March 7, 2013. At a hearing on April 9, 2013, Mathis admitted that he violated

conditions of his employment pass but explained that he did so seeking bus money so that

he could travel to work. Mathis also admitted that he failed to return to his residential

center but explained that he did so to search for his son, who allegedly had gone missing.

The trial court found Mathis to have again violated terms of his community corrections

placement and ordered Mathis placed with the DOC for the remainder of his 545-day

sentence.

                            DISCUSSION AND DESCISION

       Mathis argues that the trial court abused its discretion in placing him with the

DOC for the remainder of his sentence. Placement in a community corrections program

is a “‘matter of grace’” and a decision that is made at the sole discretion of the trial court.

Brantley v. State, 769 N.E.2d 676, 679 (Ind. Ct. App. 2002) (quoting Cox v. State, 706

N.E.2d 547, 549 (Ind. 1999)). If a person violates the terms of his community corrections

placement, “the court may ... [r]evoke the placement and commit the person to the

department of correction for the remainder of the person’s sentence.” Ind. Code § 35-38-

2.6-5(3). When reviewing a trial court’s decision to revoke a community corrections

placement, we consider all the evidence most favorable to the judgment and neither

reweigh the evidence nor judge the credibility of witnesses. Cox, 706 N.E.2d at 551. If

there is substantial evidence of probative value to support the trial court’s conclusion that

                                              3
a defendant has violated any conditions of his placement, we will affirm its decision to

revoke that placement. Id.

       Mathis does not dispute that he violated conditions of his employment pass and

that he failed to return to his residential center. Rather, he reiterates that these violations

were necessary under the circumstances. This, however, is an invitation to reweigh the

evidence, which we will not do. See id. In placing Mathis with the DOC, the trial court

considered his admissions, excuses, and previous violations. There was no abuse of

discretion.

       The judgment of the trial court is affirmed.

MATHIAS, J., and PYLE, J., concur.




                                              4